Citation Nr: 0943774	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-19 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation greater than 20 percent 
for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon which, in part, granted service connection 
for diabetes mellitus and assigned a noncompensable 
evaluation from August 23, 2002.  The Veteran appealed this 
initial rating.

By rating action in March 2004, the RO determined that the 
noncompensable rating assigned in the March 2003 rating 
action was erroneous.  The rating was increased to 20 percent 
effective from August 23, 2002.     

The Board remanded this case for additional development in 
May 2006 and June 2008.

By rating action in March 2009, the RO continued the 20 
percent rating for diabetes mellitus.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  Inasmuch as the issue of what 
evaluation is warranted for diabetes mellitus was essentially 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original rating, the 
Fenderson doctrine applies.

The Board notes that service connection was separately 
granted for peripheral neuropathy, of the right and left 
lower extremities secondary to the diabetes mellitus and 
separate 10 percent ratings were assigned to each in the 
March 2003 rating decision; subsequently in the March 2009 
rating decision the ratings were increased to 20 percent.  
These ratings were not appealed and are not before the Board.



FINDINGS OF FACT

The Veteran's diabetes mellitus does not require insulin, or 
the regulation of his activities. 


CONCLUSION OF LAW

The requirements for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 
7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board begins by noting that as an initial rating and an 
effective date have been assigned and the notice requirements 
of 38 U.S.C.A. § 5103(a), have been met. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). VA has fulfilled 
its duty to assist the Veteran in obtaining identified and 
available evidence needed to substantiate the claim, and as 
warranted by law, affording VA examination.  He was provided 
the opportunity to present pertinent evidence.  In sum, there 
is no evidence of any VA error in notifying or assisting him 
that reasonably affects the fairness of this adjudication. 38 
C.F.R. § 3.159(c). 

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions and VA 
medical records and examination reports.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
files shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Analysis

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability. Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule in Francisco does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, as is the case here.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings. 
Fenderson, 12 Vet. App. At 126. 

The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, diabetes 
mellitus warrants a rating of 20 percent when the Veteran 
requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  An evaluation of 
40 percent is assigned when the Veteran requires insulin, a 
restricted diet, and regulation of his or her activities.  
Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Non-compensable complications are considered 
part of the diabetic process under Diagnostic Code 7913 note 
(1). 

In this case, while the Veteran requires oral hypoglycemic 
medication, he does not require insulin.  He is not being 
treated with a restricted diet and there is no evidence that 
his activities are restricted due to his diabetes.  
Additionally, there is no evidence of any episodes of 
ketoacidosis or of any hypoglycemic reactions. 

The Veteran was examined by VA in January 2003.  At that 
time, he was noted to have been newly diagnosed with diabetes 
that week.  He reported being borderline diabetic for 8-10 
years.  He had never been hospitalized for diabetes.  His 
activities were limited by his orthopedic limitations and not 
his diabetes.  He was started on metaformin tablets.  He did 
not require insulin and had been scheduled for diabetic 
treatment through VAMC.

In an October 2006 VA examination, the examiner noted that 
the Veteran never had a ketoacidosis or hypoglycemic 
reaction, nor had he ever been hospitalized for ketoacidosis 
or hypoglycemia.  He was treated with metaformin.  He 
generally did not restrict his diet, but periodically went on 
the Atkins diet.  By and large his blood sugar readings were 
between 140 to 160 and hemoglobin A1C remained in fairly good 
control over the past 2 years.  There had been no 
restrictions of activities due to diabetes.  His activities 
were largely restricted due to left knee pain and a recent 
right knee replacement.  

In an August 2008 VA examination it was noted that the 
Veteran was being treated with metaformin tablets and had 
never been on any other medications for diabetes nor has he 
required insulin.  He had no history of ketoacidosis or 
hypoglycemic reactions, nor had he ever been hospitalized for 
ketoacidosis or for hypoglycemia.  He was not on any 
restrictive diabetic diet but he stated that he felt best on 
an Atkins low carbohydrate diet.  His activities were limited 
by back pain and knee pain, not by diabetes.  He visited his 
primary care provide 3 times a year on average regarding 
diabetes.  He had he no other diabetic symptoms such as anal 
pruritus, loss of strength, or visual problems.

The record contains no evidence of requiring insulin, or a 
regulation of activities, episodes of ketoacidosis, or 
hypoglycemic reactions.  Therefore, the Veteran's service-
connected diabetes mellitus warrants no higher than the 
initially assigned 20 percent rating.

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the schedular evaluation is inadequate).


ORDER

An increased initial evaluation greater than 20 percent for 
diabetes mellitus is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


